917 F.2d 62
286 U.S.App.D.C. 348
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ALDEN COMMUNICATIONS CORPORATION, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Sungilt Corporation, Inc., Intervenor.
No. 89-1488.
United States Court of Appeals, District of Columbia Circuit.
Oct. 30, 1990.

Before WALD, Chief Judge, and MIKVA and RUTH BADER GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the Federal Communications Commission and on the briefs and oral arguments of counsel for the parties.  The court is satisfied, after full review of the case, that appropriate disposition of the appeal does not warrant a published opinion.  See D.C.Cir.R. 14(c).


2
In Character Policy Statement, 102 FCC2d 1179 (1986), the Commission stated:


3
[W]e can no longer justify the costs associated with comparative character evaluation.  Such an evaluation increases the cost, complexity, length and subjectivity of these proceedings without a sufficient benefit....  Accordingly, if consideration of character does not lead to disqualification, it will no longer be a relevant criterion in comparative proceedings involving new applicants.


4
Id. at 1232.  Appellant Alden Communications Corporation does not claim that successful new applicant Sungilt Corporation should have been disqualified;  and this court has no warrant to declare arbitrary or capricious the Commission's rationally explained current policy.  It is accordingly,


5
ORDERED and ADJUDGED that the disposition of the Commission, from which this appeal has been taken, be affirmed.


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).